J-S26014-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

TINA KAUFMAN

                            Appellant             No. 1659 MDA 2014


         Appeal from the Judgment of Sentence September 11, 2014
             In the Court of Common Pleas of Lycoming County
            Criminal Division at No(s): CP-41-CR-0000482-2012


BEFORE: OTT, J., WECHT, J., and JENKINS, J.

MEMORANDUM BY OTT, J.:                              FILED JUNE 23, 2015

       Tina Kaufman appeals from the judgment of sentence imposed on

September 11, 2014, in the Court of Common Pleas of Lycoming County

following her conviction1 on charges of driving under the influence (DUI)

incapable of safe driving, DUI highest rate, and careless driving. 2   She

received a sentence of five years’ probation under the Intermediate

Punishment Program with the first ninety days to be served at the Pre-

Release Center. In this timely appeal, Kaufman argues the trial court erred


____________________________________________


1
 Kaufman waived her rights to a jury trial and was tried by the Honorable
Nancy L. Butts, P.J.
2
  75 Pa.C.S. §§ 3802(a)(1), 3802(c), and 3714(a), respectively. Although it
is not at issue in this appeal, pursuant to section 3802(c), Kaufman had a
BAC of .175.
J-S26014-15



in failing to grant her motion for suppression.   After a thorough review of

Kaufman’s brief,3 the certified record and relevant law, we affirm.

       For the factual history, we recite the relevant portion of the trial

court’s Pa.R.A.P. 1925(a) opinion.

       On December 11, 2011 around 2:13 AM, Chief Jeffrey Gyurina
       (Gyurina) of the Montoursville Police Department was driving in
       a marked police vehicle east bound on Route 180 when he
       observed a red Ford Taurus. Gyurina testified that he saw the
       vehicle veer into the adjoining lane twice and go over the fog
       line three (3) times. The parties submitted the in-car tape from
       the police vehicle, which the parties agreed for the Court to
       review in preparation of this decision. The Court reviewed the
       tape and observed the Ford Taurus cross the fog line twice and
       swerve into the adjoining lane on four (4) occasions.          In
       addition, the vehicle continuously swerved profoundly from each
       side of the lane.

       Gyurina engaged his emergency lights and pulled the vehicle
       over based upon reasonable suspicion of Driving Under the
       Influence of Alcohol and probable cause of Careless driving.

Trial Court Opinion, 2/7/2014, at 1.

       Based upon this evidence, Kaufman claims the police lacked a

reasonable suspicion to stop her for suspicion of DUI and probable cause for

careless driving.     The trial court only addressed the claim of reasonable

suspicion of DUI. Our standard of review for this issue is as follows:

       The issue of what quantum of cause a police officer must
       possess in order to conduct a vehicle stop based upon a possible
____________________________________________



3
  The Commonwealth did not file a brief, opting to rely on the trial court’s
reasoning.



                                           -2-
J-S26014-15


      violation of the Motor Vehicle Code is a question of law, over
      which our scope of review is plenary and our standard of review
      is de novo. However, in determining whether the suppression
      court properly denied a suppression motion, we consider
      whether the record supports the court’s factual findings. If so,
      we are bound by those facts and may reverse only if the legal
      conclusions drawn therefrom are in error.

Commonwealth v. Holmes, 14 A.3d 89, 94 (Pa. 2011) (citations omitted).

      Both Kaufman and the trial court correctly note that a police officer

must possess a reasonable suspicion of impairment to legally stop a vehicle

to investigate for DUI.    See generally, Commonwealth v. Feczko, 10
A.3d 1285 (Pa. Super. 2010). “[T]o demonstrate reasonable suspicion, an

officer “must be able to point to specific and articulable facts and reasonable

inferences drawn from those facts in light of the officer's experience.”

Commonwealth v. Holmes, 14 A.3d 89, 96 (Pa. 2011) (citation omitted).

Further, in determining whether a police officer possessed reasonable

suspicion, “we must accord due weight to the specific reasonable inferences

[he] is entitled to draw from the facts in light of his experience.”

Commonwealth v. Sands, 887 A.2d 261, 272 (Pa. Super. 2005) (citation

omitted).

      Instantly, Chief Gyurina testified that on December 11, 2011, at

approximately 2:13 A.M.,

      [Gyurina:] We were on 180 traveling eastbound towards the
      mall. There was a red Taurus in front of us. We started
      watching it. The videotape was on. We started watching the car
      swerve, swerve here, wander into the passing lane, and then
      back into the driving lane. We followed the car and watched it do
      it again, and based on our observations, made a stop.



                                     -3-
J-S26014-15


      [Commonwealth:] Do you remember how many times you saw
      the red Taurus veer over either the fog line or center line?

      [Gyurina:] I would say at least three.

      [Commonwealth:] And based upon those maneuvers by Miss
      Kaufman, you decided to stop the vehicle, is that right?

      [Gyurina:] Correct.

N.T. Suppression Hearing, 12/30/2013, at 7-8.

      Based upon this testimony and the review of the videotape mentioned

in Chief Gyurina’s testimony, the trial court determined:

      Gyurina has over fifteen (15) years of experience with the
      Montoursville Police Department and has received training in
      observing the signs/indications of intoxication.        Gyurina
      observed the vehicle repeatedly sway from one side of the lane
      to the other for over two (2) minutes. In addition, the vehicle
      crossed the fog line two (2) times and into the adjoining lane
      four (4) times. Based upon the following observation by Gyurina
      and his experience with the Montoursville Police Department, the
      Court finds that he had reasonable suspicion to believe a DUI
      was being committed to conduct an investigatory stop on
      [Kaufman].

Trial Court Opinion, 2/7/2014, at 3-4 (footnote omitted).

      We agree with the trial court that the facts presented instantly are

substantially similar to those presented in Commonwealth v. Hughes, 908
A.2d 924 (Pa. Super. 2006), wherein the defendant swerved in and out of

his lane of travel three times in less than one mile, and Commonwealth v.

Sands, 887 A.2d 261 (Pa. Super. 2005), wherein the defendant drifted

slowly over the fog line on three occasions.    In both instances, the police

possessed a reasonable suspicion to stop the vehicle and investigate for the




                                     -4-
J-S26014-15



possibility of DUI.     Accordingly, the trial court committed no error when it

denied Kaufman’s motion to suppress.4

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/23/2015




____________________________________________


4
  Because we have determined the DUI investigative stop was proper, we
need not determine whether the probable cause stop for careless driving was
proper.



                                           -5-